DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/ Restriction

Applicant’s response to the restriction/ election requirement from 5/17/2022 is acknowledged.  Applicant has made the following election.

    PNG
    media_image1.png
    161
    647
    media_image1.png
    Greyscale

On further consideration of the art, the restriction/ election requirement is hereby withdrawn.  The restriction/ election requirement is hereby MADE FINAL.  Claims 1-6 and 12-18 are pending, and have been examined herewith across their breadth.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 12 recite the following limitation with respect to Q.

    PNG
    media_image2.png
    73
    647
    media_image2.png
    Greyscale

It is unclear what the scope of Q is because there are two different limitations of “Q is selected from”.  Second, Q is defined as selected from particular groups, but these groups recite Q within themselves too- is a hydrogen meant instead?  See, e.g. NRQ4+.  How can a definition incorporate within it what is actually being defined?
Third, the claims make no grammatical sense.  I.e. “and wherein” ends with a semicolon, not an actual phrase.  It is unclear what the reference to “then” is.  Did Applicant mean to state instead “and wherein if Q is selected from . . then . . .”?
Fourth, where is X present?  It is nowhere indicated on the structure of formula (I).  
Claim 4 recites various compounds, which have no antecedent basis in the structure of formula (I).  For instance, a number of compound recite a hydroxyl group attached to the naphthalene ring, instead of the ketone group of formula (I).   See, e.g., the following non-limiting examples:

    PNG
    media_image3.png
    102
    636
    media_image3.png
    Greyscale

There are further compounds claimed in claim 4, which do not even have the naphthalene ring of formula (I).  See, e.g., the following non-limiting examples:

    PNG
    media_image4.png
    111
    551
    media_image4.png
    Greyscale

Claim 4 recites the limitation "the compound is compound (6) or (27)" in line 1, and it depends from claim 4.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 1, nor claim 4 have compounds designated compound (6) or (27).  To the extent that Applicant’s specification has reference to such compounds, they appear to be in Table 2, claim 5, but claim 4 is not dependent on claim 5.

Claim Objections

Claims 5 and 6 are objected to because of the following informalities: they contain reference to tables in the specification.  See MPEP 2173.05(s), which provides in relevant part.

2173.05(s)   Reference to Figures or Tables
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

Claims 1, 12 and 15 are objected to for inconsistent claim term format, namely, “formula (I)”, and “Formula I”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2013/109543 A1 to Graham et al. (“Graham”).
	Graham relates to compounds and methods for decreasing demyelinating inflammatory disease by inhibiting the activity of CMKLR1, which have the structure of Applicant’s formula (I).

    PNG
    media_image6.png
    293
    683
    media_image6.png
    Greyscale

(Abstract, [69]).
It further discloses specific compounds according to Applicant’s claim 4.

    PNG
    media_image7.png
    159
    506
    media_image7.png
    Greyscale

([69]).
Examples of demyelinating inflammatory disease include MS (p. 17-18), for the treatment of which there are also Examples 14, 15 (p. 30-31) in EAE, which is an animal model for MS.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al., Novel ligands of Choline  Acetyltransferase designed by in silico molecular docking, hologram QSAR and lead optimization, Scientific Reports | 6:31247, (2016), 6, 31247 (“Kumar”).
Kumar relates to novel ligands useful for neurodegenerative disorders, such as Alzheimer’s disease, and in diseases involving the cholinergic anti-inflammatory pathway, to include the following compound:

    PNG
    media_image8.png
    119
    122
    media_image8.png
    Greyscale

(Abstract, p. 3).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by CN 104434888 A to Zhang et al. (in Chinese), as further evidenced by STN document No. 162:468906, 2015-03-25 (English language equivalent) (collectively “Zhang”).
Zhang discloses application of CMKLR1 small mol. antagonists in the prevention and treatment of non-alc. fatty liver disease and hepatitis, to include the following compound:

    PNG
    media_image9.png
    203
    166
    media_image9.png
    Greyscale
.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627